                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION
                                                                      FILED
                                                                        SEP 2 7 2019
                                                                     Clerk, U S District Court
                                                                        District Of Montana
                                                                              Missoula
 Center for Biological Diversity,

                        Plaintiffs,               CV 19-109-M-DLC

        vs.

 DAVID BERNHARDT, Secretary of                     ORDER
 the U.S. Department of the Interior;
 and MARGARET EVERSON,
 Principal Deputy Director of U.S. Fish
 and Wildlife Service,

                      Defendants.

      Before the Court is the State of Wyoming's Motion to Intervene. (Doc. 12.)

Wyoming seeks to Intervene in this matter "as of right" pursuant to Federal Rule of

Civil Procedure 24(a) or "permissively" pursuant to Rule 24(b). (Doc. 13 at 2.)

Plaintiffs do not oppose Wyoming's permissive intervention under Rule 24(b),

though ask the Court to limit Wyoming's participation by (1) requiring Wyoming's

adherence to the briefing schedule applicable to Federal Defendants; and (2)

prohibiting Wyoming's filing of independent motions not joined by Federal

Defendants. (Doc. 14 at 2.) Federal Defendants do not oppose the Motion to

Intervene but do not support the imposition of the conditions proposed by




                                       -1-
Plaintiffs. (Doc. 15 at 2.) For the following reasons, Wyoming's Motion will be

granted.

      Rule 24(b)(l)(B) provides that "[o]n timely motion, the court may permit

anyone to intervene who ... has a claim or defense that shares with the main

action a common question of law or fact." "The decision to grant or deny this

type of intervention is discretionary, subject to considerations of equity and

judicial economy." Garza v. County ofLos Angeles, 918 F.2d 763, 777 (9th Cir.

1990). When exercising this discretion, the court must "consider whether the

intervention will unduly delay or prejudice the adjudication of the original parties'

rights." Fed. R. Civ. P. 24(b)(3). "Permissive intervention to litigate a claim on

the merits under Rule 24(b) requires (1) an independent ground for jurisdiction; (2)

a timely motion; and (3) a common question of law and fact between the movant's

claim or defense and the main action." Beckman Industries, Inc. v. International

Insurance Co., 966 F.2d 470,473 (9th Cir. 1992). However, when the court has

federal-question jurisdiction and the proposed intervenor does not seek to bring

new state-law claims, an independent ground for jurisdiction is unnecessary.

Freedom from Religion Foundation, Inc. v. Geithner, 644 F.3d 836, 843--44 (9th

Cir. 2011 ). Here, this Court has federal-question jurisdiction and Wyoming is not

advancing any individual claims. (See Doc. 13 at 12-13.) Consequently, the

Court turns to the remaining two requirements.


                                         -2-
       First, Wyoming's motion is timely. The timeliness of a motion to intervene

depends on three criteria: "( 1) the stage of the proceeding at which an applicant

seeks to intervene; (2) the prejudice to other parties; and (3) the reason for the

length of delay." United States v. Carpenter, 298 F.3d 1122, 1125 (9th Cir. 2002)

(internal quotation marks and citations omitted). This litigation is in a preliminary

stage and the Court has not yet issued a scheduling order. In light of the early

stage of these proceedings, the Court does not find that there will be prejudice to

other parties or that there is any delay in the filing of Wyoming's motion.

       Next, the Court considers whether there are common questions of law and

fact between Wyoming's defense and the main action. Here, Wyoming does not

appear to be raising any specific defense but intends to defend that the Service

maintains discretion as to whether to amend or modify the Grizzly Bear Recovery

Plan under the Endangered Species Act ("ESA"). As such, Wyoming's defenses

are directly responsive to the Center's claims that the Service maintained a

nondiscretionary duty to evaluate and incorporate new grizzly habitats under the

ESA.

       In granting the motion for permissive intervention, the Court advises

Wyoming that, while it may participate in settlement negotiations with the parties

should such negotiations take place, its status as Defendant-Intervenor does not

carry with it the right to prevent any settlement of plaintiffs' claims from


                                          -3-
occumng. See United States v. Carpenter, 526 F.3d 1237, 1240-1241 (9th Cir.

2008) (recognizing "that intervenors' consent is not required for approval of [a]

settlement between the parties"); Local Number 93, Int'/ Ass 'n ofFirefighters,

AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 528-529 (1986) ("It has never

been supposed that ... an intervenor ... could preclude other parties from settling

their own disputes and thereby withdrawing from litigation. Thus, while an

intervenor is entitled to present evidence and have its objections heard at the

hearings on whether to approve a consent decree, it does not have power to block

the decree merely by withholding its consent.") (citations omitted).

      Furthermore, the Court urges Wyoming to focus its briefing on its unique

interests in this case. It is not helpful when intervenors or amici brief the same

issues and make the same arguments advanced by other defendants.

      As for the conditions that Plaintiffs request, the Court will grant the first

request. Though the scheduling order is not yet released, Federal Defendants and

Wyoming will be subject to the same filing deadlines. Federal Defendants and

Wyoming are expected to work together to avoid duplicative briefing. The Court

will not grant Plaintiffs second request. Wyoming will be permitted to file its own

motions.

      Accordingly, IT IS ORDERED that Wyoming's Motion to Intervene (Doc.

12) is GRANTED as follows:


                                         -4-
1) Defendant-Intervenor are hereby granted leave to intervene as a

   defendant in this matter pursuant to Federal Rule of Civil Procedure

   24(b )(1 )(B);

2) Defendant-Intervenor shall file its answer on or before October 14, 2019;

   and

3) Defendant-Intervenor shall confer with counsel for the federal defendants

   on all motions and briefs to avoid repetitious arguments to the extent

   consistent with Defendant-Intervenor's interests



DATED this    2 ":t~   ay of September, 2019.




                                         Dana L. Christensen, Chief Judge .
                                         United States District Court




                                   -5-
